Lawrence, J.
This is an application under subdivision 2 of section 28 of the Liquor Tax Law, to revoke a license heretofore issued to Johannes M. Johannsen on the ground, among others, that the liquor tax certificate was issued upon an application in which the applicant made false answers. In the view which I take of this case it is not necessary to consider all the answers which are alleged to be false. In answer to question 13 as to whether the applicant was entitled to traffic in liquors on the premises in question, the appplicant answered, “Tes.”" It appears from the affidavits read on the motion that this statement was false, because two-thirds of the property-owners of all the buildings used exclusively for dwellings within 200 feet of the nearest entrance to the saloon premises did not assent to the applicant obtaining a certificate for the purpose of carrying on the sale of liquors. § 17 of the Liquor Tax Law, subd. 8. In answer to a subsequent question, respondent said there were no buildings exclusively used for dwelling purposes within 200 feet of the nearest entrance to the saloon premises. The petition and affidavits show that there are several of such dwelling-houses within the prescribed limits (see petition and affidavits attached). Although the respondent denies the allegations in the petition in regard to the falsity of his answers, he presents no affidavit in opposition to the petitioner’s affidavits as to the location of his premises being within 200 feet, measured in a straight *46line to the nearest entrance to several buildings used exclusively for dwellings. Such being the case, I do not think that a reference is-necessary. See Matter of Bridge, 36 App. Div. 533.
Ordered accordingly.